Citation Nr: 1033016	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to an initial disability evaluation in excess of 
50 percent disabling for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability evaluation in excess of 
30 percent disabling for sinusitis.

(A separate decision will be issued for the claim of entitlement 
to service connection for sarcoidosis following additional 
development pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 
20.901(a)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Columbia, 
South Carolina, Regional Office (RO).  Jurisdiction rests with 
the Montgomery, Alabama, RO.  

The Veteran testified before the Board sitting at the RO in June 
2010.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Varicose veins began during service and have been present 
ever since.

3.  PTSD is manifest by social isolation, nightmares, intrusive 
memories, distrust of people, irritability, exaggerated startle 
and lack of focus.  

4.  Sinusitis is manifest by complaints of headaches, tenderness 
and post-nasal drip.  The Veteran has not required surgery for 
the care of sinusitis.

CONCLUSIONS OF LAW

1.  Varicose veins were incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Criteria for a rating in excess of 50 percent rating for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.130; Diagnostic Code (DC) 9411 (2009).

3.  Criteria for a rating in excess of 30 percent for sinusitis 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.97, Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board must determine if VA 
has met its duties under the Veterans Claims Assistance Act of 
2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009).  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  The 
Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required by letters dated in May 2006, 
November 2006, and September 2007.  In particular, the May 2006 
letter informed the Veteran of the evidence and information 
needed to substantiate his claims and of his and VA's respective 
duties in obtaining evidence.  It also included notice as to how 
VA assigns an effective date and a disability rating in the event 
that service connection is established.  Moreover, the Veteran 
was afforded a hearing before the undersigned Veterans Law Judge 
(not a hearing officer) in June 2010 and, at the start of the 
hearing, the issues on appeal were clarified.  At the end of the 
hearing, the Veteran was asked if he was satisfied with the 
hearing.  He responded in the affirmative and this action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, available service and private 
treatment records have been obtained. The Veteran has been 
afforded appropriate and adequate VA examinations which are 
deemed adequate for rating purposes as the reports are based upon 
a review of the claims folder, examination of the Veteran, and 
include complete rationale for opinions expressed.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims here addressed on appeal.  The 
evidence of record provides sufficient information to adequately 
evaluate the claims and the Board is not aware of the existence 
of any additional relevant evidence which has not been obtained.  
No further assistance to the Veteran is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will 
address the merits of the claims. 


Service Connection 

The Veteran contends that service connection should be granted 
for varicose veins because they began during service and have 
been present ever since.  He credibly testified before the Board 
that he was required to wear support stockings for his varicose 
veins during service.  The Veteran's wife simply corroborated 
that the Veteran currently has varicose veins as she did not know 
him at the time of his service to this country.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

Service treatment records reveal normal feet, lower extremities 
and vascular system in September 1992, January 1993 and at 
separation in June 1997.  The vascular system, feet and lower 
extremities were again reported normal in July 2000.  There was 
no finding of varicose veins noted on the Veteran's discharge 
examination.

In the June 2006 VA examination, it was noted that there was no 
edema of the legs and no jugular venous distention.  The Veteran 
reported that he noticed prominent veins in his legs since 1988 
behind the left knee and that he had been using elastic stockings 
on both sides.  He reported that his left leg swelled when he did 
not take Aspirin and that it hurt on the front of the left leg if 
he did not use stockings.  He further related that if he walked a 
lot, the back of his leg hurt.  Examination revealed moderately 
tortuous veins on the left leg, extending superiorly up to the 
upper part of the knee, more prominent behind the knee, upper 
leg, and medial aspect of the left upper leg as well as 
anteriorly.  There was no edema of the legs.  Varicose veins, 
bilaterally, were diagnosed.  

The Veteran is competent to testify as to symptoms such as 
swelling veins which are non-medical in nature, however, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature); see also, Woehlaert v. Nicholson,  21 Vet. 
App. 456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  His testimony is credible and accepted as 
showing an in-service disability even though a diagnosis was not 
shown at the time of his service.

The medical evidence clearly show a current diagnosis of 
bilateral varicose veins.  Thus, the only question is whether the 
swelling of the veins that was present during service and the 
current diagnosis of varicose veins is linked.  In reviewing the 
record as a whole, particularly the Veteran's competent and 
credible testimony that he has experienced the swelling in his 
leg veins since about 1988, the Board resolves all doubt in the 
Veteran's favor and finds that a continuity of symptomatology has 
been present since the time of service.  Thus, service connection 
for varicose veins is granted.

Ratings 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disabilities have not significantly changed and a uniform 
rating is warranted.  

PTSD

The Veteran has appealed the assignment of a 50 percent rating 
for PTSD.  He testified before the Board that he does not like to 
be around others, has difficulty sleeping and is hypervigilant.  
The Veteran's wife testified that he was quick to anger and was 
participating in counseling at their church.

The Secretary, acting within his authority to adopt and apply a 
schedule of ratings, chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992). 

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The General 
Rating Formula, in pertinent part, provides that a 50 percent 
evaluation is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a 
mental disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely on 
the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that 
a Global Assessment of Functioning (GAF) score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  A score of 31 to 40 is assigned where there is 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships." Id.

The Veteran was afforded a VA examination in August 2006 and it 
was noted that he was married to his third wife for the past four 
months and that he had two young sons that resided with their 
mother.  It was noted that he worked as an x-ray technician and 
that he had been in this position since discharge in 1997.  He 
denied ongoing drug or alcohol problems but reported some 
problems of domestic violence in his first marriage.  The Veteran 
reported that he immediately began to have problems upon his 
return from Desert Storm but that he tried to deal with his 
symptoms as best he could.  He reported trouble sleeping to 
include nightmares, intrusive memories, distrust of people, 
irritability, exaggerated startle and lack of focus.  He stated 
that he did not have many friends.  He denied suicidal ideation.  
Examination revealed the Veteran was neatly and cleanly dressed, 
and his mood was somewhat anxious.  Affect was full and reactive.  
There was no evidence of delusions or hallucinations and no 
inappropriate behavior.  The Veteran was able to maintain his 
personal hygiene and perform the activities of daily living.  He 
was also alert and oriented times four.  There was no evidence of 
gross memory loss or impairment, and speech was linear, coherent 
with normal rate and volume.  PTSD, chronic, was diagnosed.  A 
GAF score of 60 was assigned.  

The examiner noted that the Veteran reported symptoms of PTSD 
that have been ongoing since service and that currently fall in 
the moderate range of severity; that he described symptoms that 
occurred several days out of the week; that the Veteran was 
employed as an x-ray technician and the job was going well.  The 
examiner also noted that the Veteran had not lost any time from 
work because of the symptoms of PTSD nor did his symptoms have 
any significant impact on his employment functioning.  The 
Veteran reported having very limited social support and 
significant problems trusting people, that he engaged in a few 
meaningful recreational pursuits that were largely solitary in 
nature.  The examiner found that the Veteran was alert and 
oriented, and did not demonstrate any significant impairment in 
judgment.  

Examination in February 2007 revealed that the Veteran was fairly 
groomed, cooperative, alert and oriented with normal speech and 
logical thought process.  It was noted that he had delusions 
sometimes but no suicidal or homicidal ideation.  Mild anxiety, 
fair judgment, average intelligence, fair concentration and 
normal abstraction were shown.  A GAF score of 50 was assigned.  
Examination in March 2007 revealed that the Veteran was oriented 
times four and that his memory was intact.  His appearance and 
presentation seemed appropriate and mood seemed mildly depressed 
with congruent affect.  It was noted that he was not in danger to 
himself or others.  He denied suicidal and/or homicidal ideation.  
Furthermore, he appeared to demonstrate good insight into his 
present situation.  A GAF score of 55 was assigned.  The same was 
reported in July 2007.  

The Veteran related in April 2007 that he was satisfied with his 
marriage.  He reported having significant periods in the past 30 
days in which he experienced serious problems getting along with 
his mother, his spouse, and close friends.  He reported emotional 
problems, serious depression, serious anxiety, trouble 
understanding and concentrating, and trouble controlling violent 
behavior within the past 30 days and/or his lifetime.  He 
reported suicidal ideation in the past but not within the last 30 
days.  The Veteran reported that he participated in church three 
times a week and fished for relaxation.  

In July 2007, the Veteran reported that he was coping fairly well 
but continued to have problems sleeping and with 
depression/irritability.  It was reported that he continued to 
socially isolate except for work and that he had marital 
conflict.  A GAF score of 50 was assigned.  It was noted in 
August 2007 that the Veteran's mood appeared mildly depressed 
with anger showing intermittently with congruent affect.  His 
insight into his marital situation was fair.  It was noted that 
he was not in danger to himself or others.  He denied suicidal 
and/or homicidal ideation.  A GAF score of 55 was assigned.  

In December 2007, it was noted that the Veteran continued to have 
marital problems but it appeared that things were getting better.  
The Veteran was well groomed, neat, clean and appeared to 
practice good hygiene.  His mood appeared mildly depressed 
intermittently with congruent affect.  His insight was fair.  It 
was noted that he was not in danger to himself or others.  He 
denied suicidal and/or homicidal ideation.  A GAF score of 55 was 
assigned.  

During his June 2010 hearing, the Veteran reported that he was 
uncomfortable around people, avoided gatherings and that he has 
problems sleeping.  He related that at night he constantly looked 
out the window and checked the doors.  The Veteran reported being 
irritable and depressed at times.  He reported that his PTSD 
disconnected his personality where he worked and that he missed 
about one day every three months for various reasons.  He stated 
that his wife thought he was strange.  The Veteran's wife stated 
that the Veteran got mad and had some paranoia.  The Veteran 
stated that he was able to take care of himself now but was 
uncertain about the future.  He further related that he went to 
church once a week and his wife stated that it was twice a week.  
He stated that he did not have friends like he used to have.

Following a complete review of the record evidence as outlined 
above, the Board finds that the evaluation of 50 percent for PTSD 
is the most appropriate and a higher rating is not warranted.  
Specifically, the 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and productivity.  
To warrant a higher evaluation, the evidence must show 
occupational and social impairment with deficiencies in most 
areas.  That simply is not the case with this Veteran as he has 
demonstrated his ability to continue working without disruption 
due to symptoms of PTSD.

The evidence shows that the Veteran's PTSD is manifest by social 
isolation, nightmares, intrusive memories, distrust of people, 
irritability, exaggerated startle, emotional problems, 
depression, anxiety, trouble understanding and concentrating, 
anger and lack of focus.  The record does not reflect symptoms of 
PTSD that more nearly approximate or equate to the criteria for a 
70 percent rating as there is little or no objective evidence of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking 
or mood.  In this regard, the Board notes that during the period 
of time in question, the Veteran continued with his usual 
employment and his main problems were associated with marital 
discourse.  The August 2006 VA examiner noted that the Veteran 
did not have any time lost from work because of his PTSD nor did 
his symptoms have any significant impact on his employment 
functioning.  Although during his June 2010 hearing, the Veteran 
reported problems with a new co-worker on the job, the record is 
devoid of a showing that the symptoms of PTSD impact employment 
beyond that contemplated by the current assignment of a 50 
percent rating.  Furthermore, the Veteran remains married and in 
contact with his children.  Although the Veteran reported marital 
problems at times, in April 2007 he reported that he was 
satisfied with his marriage and in December 2007 it was noted 
that the Veteran continued to have marital problems but it 
appeared that things were getting better.  The Board further 
notes that the Veteran reported having little friends.  However, 
he also reported that he participated in church and fished for 
relaxation.  

The Board recognizes that it was noted in February 2007 that the 
Veteran had delusions at times and that examinations have 
reported the Veteran was somewhat depressed.  However, various 
examinations reveal that the Veteran remains oriented and alert, 
without evidence of gross memory loss or impairment.  
It is also shown that he attends to his grooming, maintains his 
personal hygiene and performs the activities of daily living.  
The Veteran is also shown to have fair insight.  Consequently, 
these objective findings are consistent with the Veteran's 
credible testimony and justify an evaluation of 50 percent 
disabling, but no more.  

It is important to note also that the Veteran's GAF scores have 
ranged between 50 and 60 throughout the rating periods, denoting 
moderate to serious impairment.  Although a GAF score of 50 was 
assigned in February 2007 and July 2007, the Board notes that the 
majority of the Veteran's GAF scores have ranged between 55 and 
60 denoting moderate symptoms.  Thus, a characterization of the 
symptoms of PTSD in the form of a GAF score is consistent with 
the assignment of a 50 percent rating.  Accordingly, a rating in 
excess of 50 percent for PTSD is denied.

Sinusitis

The Veteran has appealed the assignment of an initial 30 percent 
rating for sinusitis.  He contends that he continues to have 
difficulty breathing.  The Veteran credibly testified before the 
Board that he has not required any surgical intervention for his 
sinus troubles.  

Initially, the Board notes that the Veteran was granted service 
connection for  sinusitis, evaluated as 30 percent disabling, in 
a September 2008 rating decision.  In that same decision, he was 
also granted service connection for allergic rhinitis, evaluated 
as 0 percent disabling.  The issue currently on appeal concerns 
only the specific disability of sinusitis.  Therefore, any co-
existing but unrelated symptoms cannot be considered in 
determining the extent and severity of the service-connected 
sinusitis. 

The Veteran's sinusitis is evaluated under 38 C.F.R. § 4.97,  
Diagnostic Code 6513.  The evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say that 
the evaluation of the  same manifestation under different 
diagnoses, a practice  known as "pyramiding," is to be avoided.  
See 38 C.F.R.  § 4.14.  Under Diagnostic Code 6513, a 10 percent 
rating contemplates one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non- incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent rating requires 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The maximum 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a physician.  
See Note applicable to the General Rating Formula.

Service treatment records show repeated complaints and treatment 
for sinus problems in service.  Post-service treatment records 
reveal continued treatment for sinus problems to include a 
February 2000 notation of congestion with non-productive cough, 
fatigue, sore throat, mild headaches and sinus drainage of three 
week duration.  Shortness of breath on exertion was further 
noted.  In a July 2001 examination, sinus problems were reported.  
The Veteran reported sinus drainage greenish in color, cough, 
earache, sinus pressure, running nose and congestion.  Shortness 
of breath at times and present medication Claritin D was also 
noted.  

In the June 2006 VA examination, the Veteran related that around 
1991 he used to wake up in the morning, mostly in the springtime, 
with nasal discharge and sneezing.  It was noted that it used to 
clear up as the day progressed.  The Veteran reported that he had 
nose stuffiness and took Claritin D, and that he received sinus 
medicine while in service.  It was noted that the Veteran had 
nasal discharge and clear mucus.  The Veteran related that his 
symptoms were initially intermittent but now constant.  He 
reported being short of breath when walking a mile and that he 
has had a cough with clear sputum since February.  The Veteran 
related that he had difficulty breathing through the nose mostly 
in the left nostril and that he had pressure on both sides of the 
nose.  He further reported difficulty breathing through the nose 
mostly in the left nostril.  Occasional frontal headaches and 
post-nasal drip were reported.  Examination revealed prominent 
middle turbinate and mucoid discharge from the nostrils.  There 
was mild septal deviation to the left and nasal passages were 
narrow.  There was also tenderness over the frontal and maxillary 
sinuses bilaterally and no purulent discharge.  X-rays revealed 
moderate mucoperiosteal thickening of the right maxillary sinus, 
suggestive of chronic inflammatory mucosal disease.  Right 
maxillary sinusitis was diagnosed.  

The Veteran was afforded another VA examination in October 2008 
and the examiner noted that he reviewed the Veteran's records and 
found no treatment for sinusitis in the past year.  The examiner 
noted that the Veteran had one episode of sinusitis in the 
interval since his last compensation and pension examination.  It 
was noted that he was treated at the emergency room in March 2008 
and was given an unknown shot.  He was then discharged on two 
weeks of oral antibiotics.  Daily nasal congestion, sinuses 
stuffy everyday, periodic sinus headaches, and use of nasal spray 
daily were noted.  It was also noted that he did not have 
significant nosebleeds in the interval, no recent purulent 
discharge, no speech impairment, no report of incapacitating 
episodes caused by sinusitis in the interval and no neoplasm.  
The Veteran also did not report difficulty with his job duties 
because of his nose and sinuses.  However, it was noted that at 
night his nasal congestion makes it difficult to breathe when he 
sleeps.  Examination revealed nasal mucosa normal bilaterally, 
greater than 50 percent obstruction to airflow in the right 
nostril, good airflow in the left nostril, no septal deviation, 
no deformity of the nose, no purulent discharge or crusting and 
no evidence of sinusitis was seen.  No sinusitis at this visit 
was diagnosed.  

In an April 2010 examination, sinusitis was assessed.  It was 
noted that the Veteran complained of sinus congestion, post-nasal 
drainage, headaches and cough.  There was a notation of thick 
yellow post nasal drainage and maxillary sinus tenderness 
bilaterally.

In various statements, the Veteran has related having breathing 
problems which had its onset in service.  During his June 2010 
hearing, he reported breathing issues and problems with 
headaches.  He related that he had to go to the doctor's office 
or emergency room for his breathing problems about once a year 
since service.  Although he denied having surgery for his 
sinuses, the Veteran reported that surgery was recommended but he 
did not have it out of fear.  The Veteran reported there was 
obstruction and that he believed that such was so because there 
was a polyp on the left side maxillary.  He reported having sinus 
problems everyday and that he also had post-nasal drip, headaches 
everyday with depression, and tenderness on the maxillary and 
sometimes on the temporal.  He related that he was taking 
medication.

Based on the evidence presented, the Board finds that an initial 
evaluation higher than 30 percent disabling for sinusitis is not 
warranted.  Specifically, the criteria for assignment of the 30 
percent rating are not necessarily met as there is no evidence of 
incapacitating episodes or prolonged (lasting four to six weeks) 
antibiotic treatment and not more than six non-incapacitating 
episodes per year, much less evidence of a severity required to 
assign the next higher rating which is evidence of radical 
surgery with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  At most, the Veteran has reported that surgery was 
recommended but that he declined to have surgery out of fear.  
Furthermore, although the Veteran has reported having sinus 
problems everyday with headaches and tenderness, there is no 
showing of purulent discharge or crusting associated therewith.  
The Board further notes sinusitis has not even been found upon 
each examination.  Consequently, the findings do not satisfy the 
criteria for a 50 percent evaluation and a higher rating is 
denied on a schedular basis.

Applying the appropriate diagnostic code to the facts of this 
case, the objective assessment of the Veteran's present 
impairment for sinusitis does not suggest that he has sufficient 
symptoms so as to a warrant an evaluation in excess of 30 
percent.  The potential application of other various provisions 
of Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, as 
required by the holding of the Court in Schafrath v. Derwinski, 
589, 593 (1991).  The Board has found no section that provides a 
basis upon which to assign a higher disability evaluation.  

The Board notes that the Veteran is competent to report that his 
disability is worse than evaluated.  Nevertheless, the more 
probative evidence shows that the Veteran's disability is no more 
than 30 percent disabling.  The observations of the skilled 
professionals are more probative than the Veteran's own 
characterization of his disability.  In short, the Veteran's 
symptoms are more characteristic of a disability picture that is 
contemplated by a 30 percent rating.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

In careful review of all rating criteria, the Board finds that it 
is adequate for rating both PTSD and sinusitis and there is no 
requirement to step outside of the schedule for a referral for an 
extra-schedular evaluation.  The Veteran has not required 
frequent periods of hospitalization for his disabilities and the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra- schedular 
consideration is not in order.


ORDER

Service connection for varicose veins is granted, subject to the 
laws and regulations governing the award of monetary benefits.

An evaluation higher than 50 percent disabling for PTSD is 
denied.  

An evaluation higher than 30 percent disabling for sinusitis is 
denied.  



____________________________________________
Kristi Barlow
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


